Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Eiber, J.), imposed March 18, 1980, upon his adjudication as a second felony offender. Sentence reversed, on the law, the second felony offender adjudication is vacated, and the case is remitted to Criminal Term for resentencing. Defendant did not admit every element of the prior felony at the plea allocution upon which the prior felony conviction was based. Therefore, that conviction cannot serve as a basis for a second felony adjudication. Titone, J. P., Rabin, Gulotta and Weinstein, JJ., concur.